Poch, J. On the sixth day of May, 1981, this matter came on for the Court’s consideration upon the stipulation of the parties. The Court after having considered the stipulation and the files in this case and being duly advised in the premises finds as follows: 1. The Court has jurisdiction of the parties and the subject of this action. 2. The Respondent ordered by Purchase Order No. 307165 six thousand (6,000) pounds of Frozen Beef Spencer Rolls (hereinafter, Spencer Rolls) from the Claimant on or about February 5, 1979. Pursuant to the order, the Claimant shipped on February 21, 1979, six thousand twenty-five and a half (6,025%) pounds of Spencer Rolls to the Pontiac Correctional Center where they were received on February 22, 1979. The contract price was $2,677 per pound. The total contract price was $16,130.26. 3. Of the six thousand twenty-five and a half (6,025%) pounds of Spencer Rolls received at the Pontiac Correctional Center, the Respondent, due to spoilage and trimming of the product, was only able to use: 1,107 lbs. okay as received at $2,677 $2,963.44 2,533 lbs. converted to ground beef at $1.26 3,191.58 2,385 lbs. trimmings (not used) -0- Total $6,155.02 4. That at all times relevant to the order and delivery of the Spencer Rolls, both parties to these proceedings acted in good faith and pursuant to their respective understandings of applicable laws and regulations pertaining to the contract and contract specifications. The entry of this order shall in no way prejudice the Claimant’s right to pursue any remedies against third parties who may be liable in this matter. It is therefore ordered, adjudged and decreed that the Claimant’s claim herein should be and hereby is allowed in the amount of $6,155.02 (six thousand one hundred fifty-five dollars and two cents) and that each party to these proceedings shall bear its own costs. It is so ordered.